Citation Nr: 1537798	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-42 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to June 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was previously before the Board in April 2014, at which time it was remanded for additional development.  It now returns for further appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

As noted by the Board in the April 2014 remand, the Veteran contends that he suffers from an acquired psychiatric disorder, to include PTSD and anxiety, as a result of his military service, which included assignments such as grave registration, delivering dead bodies from United States mortuaries to the Vietnamese divisions, and exposure to mortars and flying shrapnel.  He further alleges that he has anxiety, nervousness and difficulty sleeping are due to the stress of his duties in service, which included serving as a battalion commander.  Therefore, the Veteran argues that service connection for an acquired psychiatric disorder is warranted.

Also in April 2014, the Board noted that the Veteran's service treatment records contain a March 1985 Report of Medical History wherein the Veteran noted frequent trouble sleeping and nervous trouble of any sort.  Moreover, he has alleged a continuity of similar symptomatology since service.  In this regard, in an April 1986 statement, he indicated that stress at times seemed to aggravate or result in migraine headaches and a general nervousness and, in August 1986, he stated that the primary reason for his retirement from the military was that the stress, anxiety, and tension of his job caused headaches.  Additionally, a January 1996 treatment record reflects complaints that he was not sleeping well.  In June 1996, the Veteran indicated that he suffered from stress that manifested as sleeplessness and headaches.     

Based on conflicting statements with regard to a diagnosis of PTSD and the lack of an opinion provided with regard to the Veteran's diagnosed anxiety disorder not otherwise specified (NOS) with features of generalized anxiety disorder (GAD) and obsessive-compulsive disorder (OCD) in a November 2013 examination report, the April 2014 remand directed the AOJ to obtain a VA opinion with respect to the etiology of the Veteran's current psychiatric diagnoses.  Such an opinion was received in June 2014.  The VA examiner noted that the Veteran did not have a American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) diagnosis of PTSD and that the November 2013 VA examination report indicated such a diagnosis by erroneously checking a box.  Furthermore, the June 2014 VA examiner opined that it was less likely as not that the Veteran's current anxiety disorder was due to his military service.  The examiner noted that the Veteran did not seek mental health treatment for 23 years after retiring from the military and that the Veteran described symptoms of nervousness since childhood.  The examiner noted a family history of psychiatric illness, including the Veteran's father and son, suggesting a familial vulnerability to psychiatric disorders.  

The Board finds that the June 2014 VA examiner's opinion is inadequate.  In this regard, the examiner's rationale was contradictory, in that such noted a delay in psychiatric treatment after service, but suggested that his nervousness existed prior to his military service.  The Board notes that the Veteran's October 1962 entrance examination was normal and noted no psychiatric diagnoses.  Furthermore, the examiner failed to account for the Veteran's continued reports of psychiatric symptoms both in service and in the years following service.  In this regard, as noted previously, in an April 1986 statement, the Veteran reported a general nervousness, which was part of the reason he left active duty service.  Finally, a familial vulnerability to psychiatric disorders does not preclude the fact that military service may have had an effect on the Veteran's psychiatric health.  In this regard, the Veteran reported in an October 2014 statement that he knew of no familial history of mental illness.  Thus, the Board finds that remand is warranted for a new VA opinion in this regard.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from an appropriate VA examiner, other than the one who provided the November 2013 and June 2014 VA opinions.  The claims file, to include a copy of this Remand, must be made available to the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner should offer an opinion as to whether there is clear and unmistakable evidence that the Veteran's diagnosed anxiety disorder NOS with features of GAD and OCD pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the Veteran's disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include his March 1985 in-service report of frequent trouble sleeping and nervous trouble of any sort, his reported difficulty sleeping, nervousness, and stress related to his military duties; and/or his exposure to dead bodies as well as shrapnel and mortars.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology, as outlined above.  The rationale for any opinion offered should be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

